CHAMBERS, Circuit Judge
(concurring) :
I concur in the result of the foregoing because I assume California can still fold its hands under the decree and let the federal grants be terminated. If that is not permissible, then I dissent.
In my view, the opinion simply tells the state what it must do if it is going to take the federal money.
I would place the decision primarily on state law as now interpreted by California Welfare Rights Organization v. Carleson, 93 Cal.Rptr. 758, 482 P.2d 670, and upon Rosado v. Wyman, 397 U.S. 397, 90 S.Ct. 1207, 25 L.Ed.2d 442, plus the currently accepted proposition that we may intrude in such things as this.